Opinion,
Mr. Justice Paxson:
There are numerous authorities which hold that a township order is not such a negotiable instrument that the holder thereof may bring a suit thereon in his own name. Nor will such an instrument bear interest. If the payment of a debt due by the township be unreasonably delayed, interest thereon may be recovered under certain circumstances in a suit on the original indebtedness: Reeside v. Knox, 2 Wh. 233; Warner v. Commonwealth, 1 Pa. 154; Dyer v. Covington Township, 19 Pa. 200; Allison v. Juniata County, 50 Pa. 351; East Union Township v. Ryan, 86 Pa. 459.
The plaintiff below contended, however, that the suit was not brought on the order, but on the original indebtedness» The declaration shows that the order was specially declared upon. It is true the common counts in assumpsit were added, but there was no evidence upon which any of them could have-been sustained. The only evidence which the plaintiff produced of any claim against the township was this order in favor of R. K. Morey, issued by the supervisors. Morey subsequently assigned this order to Charles Bovaird, the plaintiff.. Some years afterwards Bovaird presented this order to the then supervisors, who took it up by giving him a new order in his own name, adding interest. Bovaird subsequently brought this suit, and upon the trial below offered the order in evidence. The order was objected to, and the objection was overruled by the court, the learned judge, however, qualifying his admission by saying that it was received as “ corroborating the fact of indebtedness, not to show a substantive claim.”
The indebtedness referred to was an indebtedness of the *449township to R. K. Morey. This indebtedness was established by the settlement of the township auditors, and at the time of this suit was barred by tlie statute of limitations. There was no indebtedness on the part of the township to Bovaird, excepting as regards this order, and there was no evidence of any. Nor had the supervisors any right to take up the old certificate given by former supervisors to Morey, and issue a new one to Bovaird. It was no part of their duty. If the township owed Morey, it was their duty to pay him if they had the money; and, if not, to levy and collect a tax for that purpose. While the order was not received by the court to show a substantive claim, yet it was the only evidence of any claim on the part of Bovaird. Moreover, its effect was to toll the statute, and permit a recovery on the part of the plaintiff.
All of the assignments of error are sustained. The defendant was entitled to a binding instruction in its favor.
Judgment reversed.